     Case: 1:18-cv-04394 Document #: 23 Filed: 11/02/18 Page 1 of 3 PageID #:75



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 ALIESHA ALAMO, on behalf of herself, and         )
 all other plaintiffs similarly situated, known   )   No. 18-cv-04394
 and unknown,                                     )
                                                  )
                   Plaintiff,                     )   District Judge Andrea R. Wood
                                                  )
                       v.                         )
                                                  )   Magistrate Judge Michael T. Mason.
 PEACHES BOUTIQUE LLC, AN ILLINOIS                )
 LIMITED LIABILITY COMPANY, ROY                   )
 SURDEJ, INDIVIDUALLY, AND BARBARA                )
 SURDEJ, INDIVIDUALLY                             )
                                                  )
                  Defendants.                     )

     PARTIES’ JOINT MOTION TO STAY FORMAL DISCOVERY PENDING
    NEGOTIATION OF AGREED FLSA COLLECTIVE ACTION TREATMENT

       NOW COMES Plaintiff, Aliesha Alamo, and Defendants Peaches Boutique, LLC, Roy

Surdej and Barbara Surdej (collectively, the “Parties”), by and through their attorneys of record,

and for their Joint Motion to Stay Formal Discovery Pending Negotiation of Agreed FLSA

Collective Action Treatment, state as follows:

       1.      On June 25, 2018, Plaintiff filed her Complaint against Defendants. (CM/ECF

Doc. 1).

       2.      On August 13, 2018, Plaintiff filed her First Amended Complaint against

Defendants. (CM/ECF Doc. 7).

       3.      On September 6, 2018, Defendant Peaches Boutique, LLC filed its Answer in

response to Plaintiff’s First Amended Complaint (CM/ECF Doc. 11).

       4.      On September 11, 2018, the Parties filed their Initial Status Report (CM/ECF

Doc. 14).


                                                  1
     Case: 1:18-cv-04394 Document #: 23 Filed: 11/02/18 Page 2 of 3 PageID #:76



       5.       On October 5, 2018, the Parties engaged in a telephone conference to discuss the

potential for settlement. During this conversation, the Parties discussed the possibility of

settlement and agreed to explore some initial threshold matters related to early resolution of this

matter and believed that additional and continued negotiations could prove productive.

       6.       Following the Parties’ phone conference, the Parties agreed to defer Mandatory

Initial Disclosure Pilot program (“MIDP”) production for 30 days to continue initial settlement

discussions.

       7.       On October 5, 2018, the Parties filed their Joint Motion to Defer Initial Discovery

Response Deadline (MIDP). (CM/ECF Doc. 19).

       8.       On October 10, 2018, the Honorable Judge Wood grated the Parties’ Joint Motion

to Defer Initial Discovery Response Deadline (MIDP). (CM/ECF Doc. 21).

       9.       On October 10, 2018, Defendants Roy Surdej and Barbara Surdej filed their

Answer in response to Plaintiff’s First Amended Complaint. (CM/ECF Doc. 22).

       10.      Since this Court granted the Joint Motion to Defer Initial Discovery Response

Deadline (MIDP), the Parties have made additional agreements related to the sending of Notice

under the FLSA to similarly situated past and present employees.

       11.       Additionally, the Parties have agreed to voluntarily exchange information

specific to resolving issues relative to a FLSA §216(b) collective action in anticipation of

settlement, including but not limited to:

             a. The number of potential opt-in plaintiffs to determine a potential scope of
                collective action notice;
             b. The identity of the potential opt-in plaintiffs within that scope;
             c. The content and form of the Notice and Consent forms to be sent to potential opt-
                in plaintiffs;
             d. The time frame for the return of opt-in consent forms;




                                                  2
     Case: 1:18-cv-04394 Document #: 23 Filed: 11/02/18 Page 3 of 3 PageID #:77



             e. The production and exchange of necessary information (i.e. payroll records,
                timesheets, etc.) for the purpose of constructing a settlement proposal; and
             f. Additional threshold issues as they arise.

       12.      The Parties believe that a stay providing relief from impending and future

discovery deadlines and obligations would allow them to focus on specifics pertaining to the

collective action format and help facilitate the framework of potential settlement and expedite

eventual resolution.

       13.      As a result, the Parties have agreed to temporarily stay formal discovery,

including responses to MIDP, with the approval of this Court, to allow the Parties sufficient time

to continue negotiations, exchange information and engage in the § 216(b) collective action

process as to work toward concrete resolution to this matter.

       14.      The Parties, through this Joint Motion, certify that they are, in good faith, actively

engaging to settle this matter and believe it may be resolved following the participation in the

processes described herein.

       WHEREFORE, the Parties respectfully request that this Court grant the Parties’ Joint

Motion to Stay Formal Discovery Pending Negotiation of Agreed FLSA Collective Action

Treatment, and indefinitely stay discovery while the Parties work toward early resolution to this

collective action, and for any other relief this Court deems just and equitable.

Respectfully Submitted,

Electronically Filed 11/2/2018

s/ John W. Billhorn__                                  s/ David J. Dale (by permission)_
John W. Billhorn                                       David J. Dale
Plaintiff’s Attorney                                   One of Defendant’s Attorneys

Billhorn Law Firm                                      Staub Anderson LLC
53 W. Jackson Blvd., Suite 840                         55 W. Monroe, Ste. 1925
Chicago, IL 60604                                      Chicago, IL 60603
312-853-1450                                           312-345-0545


                                                  3
